            Case 4:19-cv-01144-SBA Document 40 Filed 12/18/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                              CASE No C


                                 Plaintiff(s)
                                                              STIPULATION AND [PROPOSED]
 v.
                                                              ORDER SELECTING ADR PROCESS


                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
         Early Neutral Evaluation (ENE) (ADR L.R. 5)
         Mediation (ADR L.R. 6)
         Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
         Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
         the presumptive deadline (90 days from the date of the order referring the case to ADR)
         other requested deadline:

 Date:
                                                              Attorney for Plaintiff
 Date:
                                                              Attorney for Defendant


 X IT IS SO ORDERED.
   IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:
                                                   DISTRI                                    S             CT
                                                                                           TE                 C
                                                                                         TA
                                                                                                                O
                                                                                    S




                                                                                                                 U
                                                                                   ED




                                                                                                                  RT




 DATE: December 18, 2019                                                                                   ERED
                                                                               UNIT




                                                                                                  O ORD
                                                                                        IT IS S
                                                             U.S. DISTRICT/MAGISTRATE JUDGE
                                                                                                                      R NIA




                                                                                                               rong
                                                                                                        . Armst
                                                                               NO




                                                                                                 undra B
                                                                                         Judge Sa
                                                                                                                      FO
                                                                                RT




                                                                                                                  LI




                                                                                        ER
                                                                                   H




                                                                                                                 A




                                                                                             N                    C
                                                                                                              F
                                                                                                 DI
                                                                                                S T&   C   TO
                                                                                                   R IProposed
 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation              Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
